     Case 3:21-cv-00226-MMD-CLB Document 46 Filed 08/16/21 Page 1 of 4



 1    Adam Hosmer-Henner, Esq., NSBN 12779
      Chelsea Latino, Esq., NBSN 14227
 2    Jane Susskind, Esq., NSBN 15099
      MCDONALD CARANO LLP
 3    100 W. Liberty Street, Tenth Floor
      Reno, NV 89501
 4    (775) 788-2000
      ahosmerhenner@mcdonaldcarano.com
 5    clatino@mcdonaldcarano.com
      jsusskind@mcdonaldcarano.com
 6
      Attorneys for Defendants Hometown Health Providers
 7    Insurance Company, Inc. and Hometown Health Plan, Inc.

 8                               UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10     PRIME HEALTHCARE SERVICES- RENO,                 Case No: 3:21-cv-00226-MMD-CLB
       LLC D/B/A SAINT MARY’S REGIONAL
11     MEDICAL CENTER,

12                           Plaintiff,                 DEFENDANTS’ OPPOSITION TO
                                                        PLAINTIFF’S MOTION TO STRIKE
13     vs.                                              EVIDENCE IN SUPPORT OF
                                                        DEFENDANTS’ MOTION TO DISMISS
14     HOMETOWN HEALTH PROVIDERS
       INSURANCE COMPANY, INC., and
15     HOMETOWN HEALTH PLAN, INC.

16                           Defendants.

17           Hometown Health Providers Insurance Company, Inc. and Hometown Health Plan, Inc.
18    (collectively “Hometown Health”) submit this opposition to Plaintiff’s Motion to Strike
19    Evidence in Support of Defendants’ Motion to Dismiss, ECF No. 41 (“Motion”). This
20    Opposition is based on the memorandum of points and authorities below, the pleadings and
21    papers on file, and such other information as the Court may wish to consider.
22                       MEMORANDUM OF POINTS AND AUTHORITIES
23           Saint Mary’s makes yet another procedural error by moving to strike exhibits attached to
24    Hometown Health’s Motion to Dismiss. First, the rule on which Saint Mary’s relies, Fed. R. Civ.
25    P. 12(f) applies to pleadings and not motions. Second, Fed. R. Civ. P. 12(d) provides the correct
26    framework for handling exhibits outside of the pleadings and provides that the Court should
27    either not consider this evidence or convert the motion into one for summary judgment, but not
28    strike the exhibits. These issues are not novel and the Motion is misguided and superfluous.
     Case 3:21-cv-00226-MMD-CLB Document 46 Filed 08/16/21 Page 2 of 4



 1           Saint Mary’s Motion requests that this Court strike Hometown Health’s Evidence of

 2    Coverage (“EOC”), as well as the declaration authenticating the EOC, both of which are

 3    attached to Hometown Health’s Motion to Dismiss, or, In the Alternative, For a More Definite

 4    Statement, ECF No. 34 (“Motion to Dismiss”). Saint Mary’s argues that each is “considered a

 5    matter outside the pleadings and subject to a motion to strike pursuant to Fed. R. Civ. P. 12.”

 6    ECF No. 41 at 2. Despite being procedurally improper in that a motion to dismiss is not a

 7    pleading, the instant Motion is further unnecessary because Saint Mary’s already challenged

 8    these documents in two other separate, but identical filings. See ECF No. 37 at 4; ECF No. 39 at

 9    4; Fed. R. Civ. P. 12(f) (addressing motions to strike and what a “court may strike from a

10    pleading”) (emphasis added); Fed. R. Civ. P. 7(a) (defining pleading). Nevertheless, Saint

11    Mary’s arguments miss the mark and should be rejected.

12           Saint Mary’s deliberately ambiguous complaint is drafted to avoid dispositive defenses.

13    In this Motion, Saint Mary’s attempts to strike the general anti-assignment language that bars its

14    claims while relying on its own vague assertion that there was a valid assignment of each claim.

15    Furthermore, Saint Mary’s disputes the relevance of the anti-assignment language by arguing

16    that it does not apply to each of the claims in question, but neither identified the claims in

17    question or the specific language of the assignments for each claim. Hometown Health did not

18    ask the Court to consider the attached EOC as specifically dispositive for all claims for which

19    Saint Mary’s has allegedly “received signed assignment of benefits.” ECF No. 1 ¶ 16. But

20    Hometown Health is representing that similar anti-assignment clauses are present for each of

21    these potential claims in the same way that Saint Mary’s cites just one edited assignment clause

22    for each of hundreds of claims. Given that Saint Mary’s never identified the precise assignment

23    language it is attempting to rely on for each claim, let alone the plan for each patient, the anti-

24    assignment language adequately demonstrates the deficiencies of the complaint.1 The EOC can

25    therefore be considered without converting the Motion to Dismiss into one for summary

26    judgment. See DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz., Inc., 852 F.3d 868, 872

27
      1
        The declaration was included solely for purposes of demonstrating the document is what it is
28    claimed to be, and therefore St. Mary’s cannot reasonably contest the EOC’s authenticity.


                                                      2
     Case 3:21-cv-00226-MMD-CLB Document 46 Filed 08/16/21 Page 3 of 4



 1    n.2 (9th Cir. 2017) (finding that defendant’s submission of one exemplar plan with anti-

 2    assignment language was sufficient to defeat an assignment at the dismissal stage).

 3             Further, Saint Mary’s suggestion that the anti-assignment clause and Winter Declaration

 4    are “matter[s] outside the pleadings” because the Complaint did not specifically refer to either is

 5    belied by controlling caselaw. As Saint Mary’s recognizes, courts in this district may consider

 6    certain documents, including “documents incorporated by reference in the complaint,” without

 7    converting a motion to dismiss into one for summary judgment. Goodwin v. Exec. Tr. Servs.,

 8    LLC, 680 F. Supp. 2d 1244, 1250 (D. Nev. 2010) (explaining that a court may “treat certain

 9    documents as incorporated by reference into the plaintiff’s complaint if the complaint ‘refers

10    extensively to the document or the document forms the basis of the plaintiff's claim’” (citing

11    United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003))). Under this rule, the Ninth Circuit

12    has affirmed the incorporation of documents that are not specifically referenced in the

13    complaint, but upon which a plaintiff’s claim necessarily depends. Knievel v. ESPN, 393 F.3d

14    1068, 1076 (9th Cir. 2005). The purpose of this rule is to “[p]revent[ ] plaintiffs from surviving a

15    Rule 12(b)(6) motion by deliberately omitting references to documents upon which their claims

16    are based.” Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998), superseded by statute on

17    other grounds as recognized in Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 681 (9th Cir.

18    2006).

19             Saint Mary’s complaint relies entirely upon the existence of an assignment by the

20    individuals to the provider, without which Saint Mary’s would undisputedly lack standing. The

21    existence of an anti-assignment clause in the plans – that Saint Mary’s does reference in its

22    pleading because it must identify a plan violation – bars a claim for benefits where, as here, that

23    claim relies upon a valid assignment of benefits. ECF No. 34 at 5-7. If this Court were to accept

24    Saint Mary’s argument, a plaintiff’s deliberate failure to reference an anti-assignment clause

25    would preclude a defendant from ever raising an anti-assignment clause at the dismissal stage.

26    Such a conclusion is directly contrary to the policy concern underlying the incorporation by

27    reference rule. A plaintiff is not required to, and generally will not, reference in its complaint the

28    existence of an anti-assignment clause, as such an admission would defeat its claim. A plaintiff’s


                                                        3
     Case 3:21-cv-00226-MMD-CLB Document 46 Filed 08/16/21 Page 4 of 4



 1    deliberate omission therefore cannot preclude a defendant from raising this argument with

 2    supporting documentation at the dismissal stage. Courts in this circuit therefore properly review

 3    the issue of whether a plaintiff has alleged a valid assignment of benefits, and thus has statutory

 4    standing to bring its claim, at the dismissal stage. See, e.g., Vaughn v. Bay Env’t Mgmt., Inc.,

 5    567 F.3d 1021, 1022 (9th Cir. 2009) (explaining that “a dismissal for lack of statutory standing

 6    is properly viewed as a dismissal for failure to state a claim” and applying Rule 12(b)(6)’s

 7    standard); DB Healthcare, 852 F.3d at 873 (addressing the issue of statutory standing at the

 8    dismissal stage).

 9           Finally, Saint Mary’s challenge to the authenticity of the EOC is fairly ridiculous. Saint

10    Mary’s does not question the veracity of the EOC or provide any argument or evidence that it is

11    not what Hometown Health says it is. Referring to the EOC’s authenticity, Saint Mary’s argues

12    only that it “lacks any information on which to base such a concession.” ECF No. 41 at 3. But

13    the Winter Declaration expressly authenticates this document. This will be a very difficult

14    litigation indeed if Saint Mary’s is going to seek discovery on the authenticity of such

15    documents. Saint Mary’s unsupported argument lacks merit and should be rejected.

16           For all of the foregoing reasons, Hometown Health respectfully requests that the Court

17    deny Plaintiff’s Motion to Strike.

18           Dated: August 16, 2021.

19                                                 MCDONALD CARANO LLP

20                                                 /s/ Chelsea Latino
                                                   Adam Hosmer-Henner, NV Bar No. 12779
21                                                 Chelsea Latino, Esq., NBSN 14227
22                                                 Jane Susskind, Esq., NSBN 15099
                                                   100 W. Liberty Street, Tenth Floor
23                                                 Reno, NV 89501
                                                   (775) 788-2000
24

25                                                 Attorneys for Hometown Health

26
27

28


                                                      4
